POEEEY, J.
I concur in the affirmance of the judgment in this case on the sole ground that appellant, having written to respondent that “there are no offsets or conditions against this note,” and thereby induced respondent to purchase the note, should now be estopped from setting up defects in the note that he discovered after respondent had made the purchase.
SHERWOOD, P. J., and GATES, J., concur in the result.
Note. — Reported in 199 N. W. 46. See, Headnote (1), American Key-Numbered Digest, Appeal and error, Key-No. 882(3), 4 C. J. Sec. 2608; (2) Bills and notes, Key-No. 113, 8 C. J. Sec. 1007.